Case 2:19-cv-00300-JRG Document 35 Filed 12/12/19 Page 1 of 17 PageID #: 320



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 GIGAMON INC.,                                           Civil Action No. 2:19-cv-300-JRG

     Plaintiff,                                          JURY TRIAL DEMANDED

     v.

 APCON, INC.,

     Defendant.




                                    PROTECTIVE ORDER
       WHEREAS, Plaintiff Gigamon Inc. and Defendant Apcon, Inc., hereafter referred to as “the

Parties,” believe that certain information that is or will be encompassed by discovery demands by

the Parties involves the production or disclosure of trade secrets, confidential business

information, or other proprietary information;

       WHEREAS, the Parties seek a protective order in this Action limiting disclosure thereof

in accordance with Federal Rule of Civil Procedure 26(c):

       THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

       any document, information or material that constitutes or includes, in whole or in part,

       confidential or proprietary information or trade secrets of the Party or a Third Party to whom

       the Party reasonably believes it owes an obligation of confidentiality with respect to such

       document, information or material (“DESIGNATED MATERIAL”).                   DESIGNATED

       MATERIAL shall be designated by the Party producing it by affixing a legend or stamp

       on such document, information or material as follows: “CONFIDENTIAL” or



                                                 1
Case 2:19-cv-00300-JRG Document 35 Filed 12/12/19 Page 2 of 17 PageID #: 321



      “RESTRICTED – ATTORNEYS’ EYES ONLY” or “RESTRICTED CONFIDENTIAL –

      SOURCE CODE.” The words CONFIDENTIAL or RESTRICTED – ATTORNEYS’

      EYES ONLY or RESTRICTED CONFIDENTIAL – SOURCE CODE shall be placed

      clearly on each page of the DESIGNATED MATERIAL (except deposition and hearing

      transcripts) for which such protection is sought. For deposition and hearing transcripts, the

      words CONFIDENTIAL or RESTRICTED – ATTORNEYS’ EYES ONLY or

      RESTRICTED CONFIDENTIAL – SOURCE CODE shall be placed on the cover page of

      the transcript (if not already present on the cover page of the transcript when received from

      the court reporter) by each attorney receiving a copy of the transcript after that attorney

      receives notice of the designation of some or all of that transcript as CONFIDENTIAL

      or RESTRICTED – ATTORNEYS’ EYES ONLY or RESTRICTED CONFIDENTIAL –

      SOURCE CODE.

2.    Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

      Order with the designation CONFIDENTIAL or “Confidential – Outside Attorneys’ Eyes

      Only” shall receive the same treatment as if designated RESTRICTED – ATTORNEYS’

      EYES ONLY under this Order, unless and until such document is redesignated to have a

      different classification under this Order.

3.    With respect to documents, information or material designated CONFIDENTIAL,

      RESTRICTED – ATTORNEYS’ EYES ONLY, or RESTRICTED CONFIDENTIAL –

      SOURCE CODE (“DESIGNATED MATERIAL”),1 subject to the provisions herein and




      1
          The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
to the class of materials designated as CONFIDENTIAL, RESTRICTED – ATTORNEYS’ EYES
ONLY, or RESTRICTED CONFIDENTIAL – SOURCE CODE, both individually and
collectively.


                                                   2
Case 2:19-cv-00300-JRG Document 35 Filed 12/12/19 Page 3 of 17 PageID #: 322



     unless otherwise stated, this Order governs, without limitation: (a) all documents,

     electronically stored information, and/or things as defined by the Federal Rules of Civil

     Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as exhibits

     or for identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings

     and other court filings; (d) affidavits; and (e) stipulations.     All copies, reproductions,

     extracts, digests, and complete or partial summaries prepared from any DESIGNATED

     MATERIALS shall also be considered DESIGNATED MATERIAL and treated as such

     under this Order.

4.   Inadvertent or unintentional production of DESIGNATED MATERIAL shall not be

     deemed a waiver in whole or in part of a claim for confidential treatment. Any party that

     inadvertently or     unintentionally produces       DESIGNATED MATERIAL without

     designating it may notify the recipient(s), as soon as reasonably possible after the producing

     Party becomes aware of the inadvertent or unintentional disclosure, and provide properly

     designated replacements. The recipient(s) shall then destroy all copies of the inadvertently

     or unintentionally produced DESIGNATED MATERIAL and any documents, information

     or material derived from or based thereon.

5.   CONFIDENTIAL documents, information, and material may be disclosed only to the

     following persons, except upon receipt of the prior written consent of the designating party,

     upon order of the Court, or as set forth in paragraph 12 herein:

     (a)    outside counsel of record in this Action for the Parties;

     (b)    employees of such counsel assigned to and reasonably necessary to assist such
            counsel in the litigation of this Action;

     (c)    in-house counsel for the Parties who either have responsibility for making decisions
            dealing directly with the litigation of this Action, or who are assisting outside
            counsel in the litigation of this Action;



                                                3
Case 2:19-cv-00300-JRG Document 35 Filed 12/12/19 Page 4 of 17 PageID #: 323




     (d)    up to and including three (3) designated representatives of each of the Parties to the
            extent reasonably necessary for the litigation of this Action, except that either party
            may in good faith request the other party’s consent to designate one or more
            additional representatives, the other party shall not unreasonably withhold such
            consent, and the requesting party may seek leave of Court to designate such
            additional representative(s) if the requesting party believes the other party has
            unreasonably withheld such consent;

     (e)    outside consultants or experts (i.e., not existing employees or affiliates of a Party or
            an affiliate of a Party) retained for the purpose of this litigation, provided that: (1)
            such consultants or experts are not presently employed by the Parties hereto for
            purposes other than this Action; (2) before access is given, the consultant or expert
            has completed the Undertaking attached as Appendix A hereto and the same is
            served upon the producing Party with a current curriculum vitae of the consultant or
            expert at least ten (10) days before access to DESIGNATED MATERIAL is to be
            given to that consultant or Undertaking to object to and notify the receiving Party
            in writing that it objects to disclosure of DESIGNATED MATERIAL to the
            consultant or expert. The Parties agree to promptly confer and use good faith to
            resolve any such objection. If the Parties are unable to resolve any objection, the
            objecting Party may file a motion with the Court within fifteen (15) days of the
            notice, or within such other time as the Parties may agree, seeking a protective order
            with respect to the proposed disclosure. The objecting Party shall have the burden
            of proving the need for a protective order. No disclosure shall occur until all such
            objections are resolved by agreement or Court order;

     (f)    independent litigation support services, including persons working for or as court
            reporters, graphics or design services, jury or trial consulting services, and
            photocopy, document imaging, and database services retained by counsel and
            reasonably necessary to assist counsel with the litigation of this Action; and

     (g)    the Court (including any Court-appointed mediators or advisors) and its personnel.

6.   A Party shall designate documents, information or material as CONFIDENTIAL only

     upon a good faith belief that the documents, information, or material contains

     confidential or proprietary information or trade secrets of the Party or a Third Party to

     whom the Party reasonably believes it owes an obligation of confidentiality with respect to

     such documents, information or material.

7.   Documents, information or material produced in this Action, including but not limited to

     DESIGNATED MATERIAL, shall be used by the Parties only in the litigation of this



                                               4
Case 2:19-cv-00300-JRG Document 35 Filed 12/12/19 Page 5 of 17 PageID #: 324



      Action and shall not be used for any other purpose.     Any person or entity who obtains

      access to DESIGNATED MATERIAL or the contents thereof pursuant to this Order shall

      not make any copies, duplicates, extracts, summaries, or descriptions of such

      DESIGNATED MATERIAL or any portion thereof except as may be reasonably necessary

      in the litigation of this Action.     Any such copies, duplicates, extracts, summaries or

      descriptions shall be classified as DESIGNATED MATERIALS and subject to all of the

      terms and conditions of this Order.

8.    To the extent a producing Party believes that certain materials are so sensitive that its

      dissemination deserves even further limitation, the producing Party may designate such

      material RESTRICTED – ATTORNEYS’ EYES ONLY, or to the extent such material

      includes computer source code and/or live data (that is, data as it exists residing in a

      database or databases) (“Source Code Material”), the producing Party may designate such

      materials as RESTRICTED CONFIDENTIAL – SOURCE CODE.

9.    Access, and disclosure of, RESTRICTED – ATTORNEYS’ EYES ONLY material shall

      be limited to individuals listed in paragraphs 5(a-b) and (e-g).         Notwithstanding the

      foregoing, for the purposes of settlement discussions, a receiving Party may disclose

      RESTRICTED - ATTORNEYS’ EYES ONLY material limited to financial or sales

      information related to damages to specifically identified in-house counsel if, after a meet

      and confer, the producing Party provides its written consent to do so.

10.   For RESTRICTED CONFIDENTIAL – SOURCE CODE, the following additional

      restrictions apply:

      (a)    Access to a Party’s Source Code Material shall be provided only on “stand-alone”
             computer(s) (the “Source Code Review Computer(s)”) (that is, the computer may
             not be linked to any network, including a local area network (“LAN”), an intranet
             or the Internet). The Source Code Review Computer(s) shall be connected to (i) a



                                                5
Case 2:19-cv-00300-JRG Document 35 Filed 12/12/19 Page 6 of 17 PageID #: 325



           printer, or (ii) a device capable of temporarily storing electronic copies solely for
           the limited purposes permitted herein. Additionally, the Source Code Review
           Computer(s) may only be located at the offices of the producing Party’s outside
           counsel or a location mutually agreed upon by the receiving Party and the
           producing Party (the “Review Facility”). The Review Facility shall be reasonably
           accessible to the receiving Party;

     (b)   The receiving Party shall make reasonable efforts to restrict its requests for such
           access to the Source Code Review Computer(s) to normal business hours, which for
           purposes of this paragraph shall be 9:00 a.m. through 6:00 p.m. local time.
           However, upon reasonable notice from the receiving party, the producing Party
           shall make reasonable efforts to accommodate the receiving Party’s request for
           access to the Source Code Review Computer(s) outside of normal business hours.
           The Parties agree to cooperate in good faith such that maintaining the producing
           Party’s Source Code Material shall not unreasonably hinder the receiving Party’s
           ability to efficiently and effectively conduct the prosecution or defense of this
           Action;

     (c)   The producing Party shall provide the receiving Party with information explaining
           how to start, log on to, and operate the Source Code Review Computer(s) in order to
           access the produced Source Code Material on the Source Code Review
           Computer(s);

     (d)   The producing Party will produce Source Code Material in computer searchable
           format on the Source Code Review Computer(s) as described above. The receiving
           Party may, at its own expense, request that the producing Party install software on
           the Source Code Review Computer(s) to perform searches of the Source Code
           Material, provided that such other software is necessary for the receiving Party to
           perform its review of the Source Code Material consistent with all of the
           protections herein. The receiving Party must provide the producing Party with
           appropriate access to such software tools(s) at least five (5) days in advance of the
           date upon which the receiving Party wishes to have the additional software
           available for use on the Source Code Review Computer(s). Timely requests for
           the installation of such search software will not be unreasonably denied so long as
           the requested search software is compatible with the operating system, and other
           software necessary to make the Source Code available for inspection, installed on
           a Source Code Review Computer(s), does not prevent or impede the receiving
           Party’s access to the Source Code Material produced for inspection on Source
           Code Review Computer(s) and does not side-step any of the security features
           enabled on a Source Code Review computer(s) (e.g., enable connection and use of
           USB thumb drives). The receiving Party shall not erase, load, install, compile, or
           otherwise modify any program (or request that any other program be erased,
           loaded, installed, or otherwise modified by the producing Party) on the Source
           Code Review Computer(s) without first submitting a written request and obtaining
           the producing Party’s agreement to the request;




                                             6
Case 2:19-cv-00300-JRG Document 35 Filed 12/12/19 Page 7 of 17 PageID #: 326



       (e)     Access to RESTRICTED CONFIDENTIAL – SOURCE CODE shall be limited
               to outside counsel and up to three (3) outside consultants or experts2 (i.e., not
               existing employees or affiliates of a Party or an affiliate of a Party) retained for the
               purpose of this litigation and approved to access such materials pursuant to
               paragraph 5(e) above. A receiving Party may include excerpts of Source Code
               Material in a pleading, exhibit, expert report, discovery document, deposition
               transcript, or other Court document (“Source Code Documents”), provided that such
               documents are appropriately marked under this Order, restricted to those who are
               entitled to have access to them as specified herein, and, if filed with the Court, filed
               under seal in accordance with the Court’s rules, procedures and orders;

       (f)     To the extent portions of Source Code Material are reproduced in a Source
               Code Document, either (1) the entire Source Code Document will be stamped and
               treated as RESTRICTED CONFIDENTIAL – SOURCE CODE or (2) those pages
               containing reproduced Source Code Material will be separately stamped and
               treated as RESTRICTED CONFIDENTIAL – SOURCE CODE;

       (g)     Except as set forth in paragraph 10(m) below, no electronic copies of Source Code
               Material shall be made without prior written consent of the producing Party, except
               as necessary to create documents which, pursuant to the Court’s rules, procedures
               and order, must be filed or served electronically;

       (h)     The receiving Party shall not print Source Code Material in order to review blocks
               of Source Code Material elsewhere in the first instance, i.e., as an alternative to
               reviewing that Source Code Material electronically on the Source Code Review
               Computer(s), as the parties acknowledge and agree that the purpose of the
               protections herein would be frustrated by printing portions of code for review and
               analysis elsewhere, and that printing is permitted solely to enable use of Source
               Code Materials in filings, depositions, proceedings, contentions, expert reports,
               and related drafts and correspondence. The receiving Party shall be permitted to
               make a reasonable number of printouts and photocopies of Source Code Material,
               all of which shall be designated and clearly labeled RESTRICTED
               CONFIDENTIAL – SOURCE CODE, and the receiving Party shall maintain a log
               of all such files that are printed or photocopied;

       (i)     The producing Party will provide any printed paper copies to the requesting Party
               within five (5) business days of the requesting Party’s request, unless otherwise
               agreed or the producing Party objects to the request. The receiving Party shall
               maintain a record of any individual who has inspected any portion of the Source
               Code Material in electronic or paper form. Each page of any printed copies of

       2
         For the purposes of this paragraph, an outside consultant or expert is defined to include
the outside consultant’s or expert’s direct reports and other support personnel, such that the
disclosure to a consultant or expert who employs others within his or her firm to help in his or her
analysis shall count as a disclosure to a single consultant or expert.


                                                  7
Case 2:19-cv-00300-JRG Document 35 Filed 12/12/19 Page 8 of 17 PageID #: 327



                 Source Code Material shall be printed on nonwhite, colored paper. After printing,
                 the producing Party shall clearly label each page of any printed copies
                 RESTRICTED CONFIDENTIAL – SOURCE CODE and give each page a unique
                 identification number;

        (j)      All paper copies shall be securely destroyed if they are no longer necessary in the
                 Litigation (e.g., extra copies at the conclusion of a deposition). Copies of Source
                 Code Material that are marked as deposition exhibits shall not be provided to the
                 court reporter or attached to deposition transcripts; rather, the deposition record
                 will identify the exhibit by its production numbers;

        (k)      Should such printouts or photocopies be transferred back to encrypted, password-
                 protected electronic media, such media shall be labeled RESTRICTED
                 CONFIDENTIAL – SOURCE CODE and shall continue to be treated as such;

        (l)      If the receiving Party’s outside counsel, consultants, or experts obtain printouts or
                 photocopies of Source Code Material, the receiving Party shall ensure that such
                 outside counsel, consultants, or experts keep the printouts or photocopies in a
                 secured locked area in the offices of such outside counsel, consultants, or experts.
                 The receiving Party may also temporarily keep the printouts or photocopies at: (i) the
                 Court for any proceedings(s) relating to the Source Code Material, for the dates
                 associated with the proceeding(s); (ii) the sites where any deposition(s) relating to
                 the Source Code Material are taken, for the dates associated with the deposition(s);
                 and (iii) any intermediate location reasonably necessary to transport the printouts or
                 photocopies (e.g., a hotel prior to a Court proceeding or deposition); and

        (m)      A producing Party’s Source Code Material may only be transported by the receiving
                 Party at the direction of a person authorized under paragraph 10(e) above to another
                 person authorized under paragraph 10(e) above, on paper or removable, encrypted,
                 password-protected electronic media (e.g., a DVD, CD-ROM, or flash memory
                 “stick”) via hand carry, Federal Express or other similarly reliable courier. Source
                 Code Material may not be transported or transmitted electronically over a network
                 of any kind, including a LAN, an intranet, or the Internet. Source Code Material
                 may only be transported electronically for the purpose of Court proceeding(s) or
                 deposition(s) as set forth in paragraph 10(l) above and is at all times subject to the
                 transport restrictions set forth herein. But, for those purposes only, the Source Code
                 Materials may be loaded onto a stand-alone computer.

  11.         Prosecution Bar.

        (a)      Any individual listed in paragraphs 5(a-b) and (e-f) permitted to receive the other
                 Party’s material designated RESTRICTED – ATTORNEYS’ EYES ONLY
                 and/or    RESTRICTED CONFIDENTIAL – SOURCE CODE (collectively
                 “HIGHLY SENSITIVE MATERIAL”), who actually obtains, receives, or
                 otherwise learns, in whole or in part, the other Party’s non-financial HIGHLY



                                                   8
Case 2:19-cv-00300-JRG Document 35 Filed 12/12/19 Page 9 of 17 PageID #: 328



             SENSITIVE MATERIAL under this Order shall not prepare, prosecute, supervise,
             or assist in the preparation or prosecution of any patent application based on such
             HIGHLY SENSITIVE MATERIAL on behalf of the receiving Party or its
             acquirer, successor, predecessor, or other affiliate during the pendency of this
             Action and for one year after its conclusion, including any appeals. For purposes of
             this paragraph, “prosecution” includes directly or indirectly drafting, amending,
             advising, or otherwise affecting the scope or maintenance of patent or patent
             application claims. Notwithstanding the above, outside litigation counsel who has
             received another Party’s HIGHLY SENSITIVE MATERIAL may participate in
             and/or advise his/her client in any post-grant patent proceedings (e.g.,
             reexamination, inter partes review, post-grant review, and/or the transitional
             program for covered business method patents) initiated against any Patent-in-Suit,
             any patents within the same family as a Patent-in-Suit, or any patents to which a
             Patent-in-Suit claims priority. Further, the Prosecution Bar in this paragraph does
             not apply to the Receiving Party’s in-house counsel, provided prior written consent
             by the Producing Party in accordance with Paragraph 9 of this Order for the
             Receiving Party’s in-house counsel to view the Producing Party’s Restricted –
             Attorneys’ Eyes Only materials that consist solely of financial information.

      (b)    Nothing herein shall prevent any attorney from communicating with or sending
             any prior art or other litigation materials to the attorney’s client, client’s patent
             prosecution counsel, or client’s post-grant proceeding counsel for the purpose of
             ensuring that such materials are submitted to the U.S. Patent and Trademark Office
             (or any similar agency of a foreign government) to assist a patent applicant in
             complying with its duty of candor and/or to avoid a finding of inequitable conduct.
             If the foregoing prior art or other litigation materials sought to be disclosed by the
             attorney were designated CONFIDENTIAL, RESTRICTED – ATTORNEYS’
             EYES ONLY, and/or RESTRICTED CONFIDENTIAL – SOURCE CODE by the
             producing Party, then the attorney may provide copies of said confidential
             materials to his/her client’s patent prosecution or post-grant proceeding counsel
             only if the producing Party agrees to this submission or, if agreement cannot be
             reached, upon order of the Court. To the extent that the Parties reach agreement
             or the Court orders the submission of the confidential materials, then that
             confidential material may be submitted to the U.S. Patent and Trademark Office
             (or any similar agency of a foreign government), and will be submitted under seal
             and in accordance with the U.S. Patent Office (or foreign office) rules and
             regulations for such documents.

      (c)    The receipt or review of the following documents and materials shall not trigger
             the Prosecution Bar set forth above: (i) publicly available publications, including
             patents and published patent applications; (ii) publicly available materials
             regarding third-party systems or products that were publicly known, on sale, or in
             public use; and (iii) information that is otherwise publicly available.

12.   Nothing in this Order shall require production of materials that a Party contends is protected




                                                9
Case 2:19-cv-00300-JRG Document 35 Filed 12/12/19 Page 10 of 17 PageID #: 329



      from disclosure by the attorney-client privilege, the work product doctrine, or other

      privilege, doctrine, or immunity. If materials subject to a claim of attorney-client privilege,

      work product doctrine, or other privilege, doctrine, or immunity is inadvertently or

      unintentionally produced, such production shall in no way prejudice or otherwise

      constitute a waiver of, or estoppel as to, any such privilege, doctrine, or immunity. Any

      Party that inadvertently or unintentionally produces materials it reasonably believes are

      protected under the attorney-client privilege, work product doctrine, or other privilege,

      doctrine, or immunity may obtain the return of such materials by (1) promptly notifying

      the recipient(s), (2) requesting return or destruction of the material, and (3) providing a

      privilege log for the inadvertently or unintentionally produced material.                Upon

      notification, the recipient(s) shall gather and return all copies of such materials to the

      producing Party, except for any pages containing privileged or otherwise protected

      markings by the recipient(s), which pages shall instead be destroyed and certified as such

      to the producing Party.

13.   Pursuant to Federal Rule of Civil Procedure 26(b)(4)(B), no draft expert reports, notes,

      outlines, or disclosures leading up to a final expert report are discoverable in whatever

      form. In addition, where a Party retains independent consultants or experts to further

      technical or consulting services or to give testimony with respect to the subject matter of

      this action, the following materials will be deemed to be privileged materials or materials

      otherwise protected from production based on a claim of privilege (attorney-client, work

      product, or other privilege) and thus not discoverable:

      (a)    Correspondence between such independent consultants or experts and a party or
             its outside counsel;

      (b)    Drafts of expert reports, declarations, or any other materials drafted by or for such



                                                10
Case 2:19-cv-00300-JRG Document 35 Filed 12/12/19 Page 11 of 17 PageID #: 330



             independent consultants or experts regarding the subject matter of this action; and

      (c)    Communications between such independent consultants and experts and a party or
             its outside counsel that are related to drafts and/or revisions of expert reports,
             declarations, or other materials drafted by or for such independent consultants or
             experts, or that are related to preparation to testify at a hearing, trial, or deposition
             in this action.

      Such protections provided herein are to be construed to be in addition to, and shall not

      diminish the protections provided in, Fed. R. Civ. P. 26(b)(3)–(4). Nothing herein,

      however, limits the rights of Parties to examine an expert or consultant concerning the

      information he or she relied upon in forming his or her opinions, which information shall

      not be privileged.

14.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

      to have access thereto to any person who is not authorized for such access under this Order.

      The Parties are hereby ORDERED to safeguard all such documents, information, and

      material to protect against disclosure to any unauthorized persons or entities.

15.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

      DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

      the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

      access to the DESIGNATED MATERIAL by virtue of his or her employment with the

      designating party, (ii) identified in the DESIGNATED MATERIAL as an author, addressee,

      or copy recipient of such information, (iii) although not identified as an author, addressee,

      or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary course of

      business, seen such DESIGNATED MATERIAL, (iv) a current officer, director, or

      employee of the producing Party; (v) counsel for a Party, including outside counsel and

      in-house counsel (subject to paragraph 9 of this Order); (vi) an independent contractor,




                                                11
Case 2:19-cv-00300-JRG Document 35 Filed 12/12/19 Page 12 of 17 PageID #: 331



      consultant, and/or expert retained for the purpose of this litigation; (vii) court reporters

      and videographers; (viii) the Court; or (ix) other persons entitled hereunder to have access

      to DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be disclosed to any

      other persons unless prior authorization is obtained from counsel representing the

      producing Party or from the Court.

16.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

      deposition or hearing transcript, designate the deposition or hearing transcript or any portion

      thereof as CONFIDENTIAL, RESTRICTED – ATTORNEYS’ EYES ONLY, or

      RESTRICTED CONFIDENTIAL – SOURCE CODE pursuant to this Order. Access to the

      deposition or hearing transcript so designated shall be limited in accordance with the terms

      of this Order.   Until expiration of the 30-day period, the entire deposition or hearing

      transcript shall be treated as RESTRICTED – ATTORNEYS’ EYES ONLY.

17.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

      shall remain under seal until further order of the Court. The filing party shall be responsible

      for informing the Clerk of the Court that the filing should be sealed according to the Local

      Rules of the Court.

18.   This Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

      the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

      this Action, or from using any information contained in DESIGNATED MATERIAL at

      the trial of this Action, subject to any pretrial order issued by this Court.

19.   A Party may request in writing to the other Party that the designation given to any

      DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

      agree to redesignation within ten (10) days of receipt of the written request, the requesting




                                                12
Case 2:19-cv-00300-JRG Document 35 Filed 12/12/19 Page 13 of 17 PageID #: 332



      Party may apply to the Court for relief. Upon any such application to the Court, the burden

      shall be on the designating Party to show why its classification is proper. Such application

      shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

      Procedure 37, subject to the Rule’s provisions relating to sanctions.       In making such

      application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

      of the Court shall be met.     Pending the Court’s determination of the application, the

      designation of the designating Party shall be maintained.

20.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

      accordance with the terms of this Order shall be advised by counsel of the terms of this

      Order, shall be informed that he or she is subject to the terms and conditions of this Order,

      and shall sign an acknowledgment that he or she has received a copy of, has read, and has

      agreed to be bound by this Order. A copy of the acknowledgment form is attached as

      Appendix A.

21.   To the extent that any discovery is taken of persons who are not Parties to this Action

      (“Third Parties”) and in the event that such Third Parties contended the discovery sought

      involves trade secrets, confidential business information, or other proprietary information,

      then such Third Parties may agree to be bound by this Order.

22.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

      designate as CONFIDENTIAL or RESTRICTED – ATTORNEYS’ EYES ONLY any

      documents, information or other material, in whole or in part, produced or given by such

      Third Parties. The Third Parties shall have ten (10) days after production of such documents,

      information or other materials to make such a designation. Until that time period lapses or

      until such a designation has been made, whichever occurs sooner, all documents, information




                                               13
Case 2:19-cv-00300-JRG Document 35 Filed 12/12/19 Page 14 of 17 PageID #: 333



      or other material so produced or given shall be treated as RESTRICTED – ATTORNEYS’

      EYES ONLY in accordance with this Order.

23.   Within thirty (30) days of final termination of this Action, including any appeals, all

      DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes, summaries,

      descriptions, and excerpts or extracts thereof (excluding excerpts or extracts incorporated

      into any privileged memoranda of the Parties and materials which have been admitted into

      evidence in this Action), shall at the producing Party’s election either be returned to the

      producing Party or be destroyed. The receiving Party shall verify the return or destruction

      by affidavit furnished to the producing Party, upon the producing Party’s request.

24.   The failure to designate documents, information or material in accordance with this Order

      and the failure to object to a designation at a given time shall not preclude the filing of a

      motion at a later date seeking to impose such designation or challenging the propriety

      thereof. The entry of this Order and/or the production of documents, information, and

      material hereunder shall in no way constitute a waiver of any objection to the furnishing

      thereof, all such objections being hereby preserved.

25.   Any Party knowing or believing that any other party is in violation of or intends to violate

      this Order and has raised the question of violation or potential violation with the opposing

      party and has been unable to resolve the matter by agreement may move the Court for such

      relief as may be appropriate in the circumstances. Pending disposition of the motion by the

      Court, the Party alleged to be in violation of or intending to violate this Order shall

      discontinue the performance of and/or shall not undertake the further performance of any

      action alleged to constitute a violation of this Order.

26.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a




                                                14
Case 2:19-cv-00300-JRG Document 35 Filed 12/12/19 Page 15 of 17 PageID #: 334



        publication of the documents, information, and material (or the contents thereof) produced

        so as to void or make voidable whatever claim the Parties may have as to the proprietary and

        confidential nature of the documents, information or other material or its contents.
 .
27.     Nothing in this Order shall be construed to effect an abrogation, waiver, or limitation of any

        kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

28.     Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

        Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

        if reasonably necessary to prepare and present this Action and (b) to apply for additional

        protection of DESIGNATED MATERIAL.

      So ORDERED and SIGNED this 12th day of December, 2019.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE




                                                   15
Case 2:19-cv-00300-JRG Document 35 Filed 12/12/19 Page 16 of 17 PageID #: 335



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 GIGAMON INC.,
                                                       Civil Action No. 2:19-cv-300-JRG
     Plaintiff,
                                                       JURY TRIAL DEMANDED
     v.

 APCON, INC.,

     Defendant.




                             APPENDIX A
          UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                         PROTECTIVE ORDER
      I, ___________________________________________, declare that:

1.    My address is _________________________________________________________.

      My current employer is _________________________________________________.

      My current occupation is ________________________________________________.

2.    I have received a copy of the Protective Order in this action. I have carefully read and

      understand the provisions of the Protective Order.

3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

      will not disclose to anyone not qualified under the Protective Order, and will use only for

      purposes of this action any information designated as “CONFIDENTIAL,”

      “RESTRICTED – ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

      – SOURCE CODE” that is disclosed to me.

4.    Promptly upon termination of these actions, I will return all documents and things




                                               1
Case 2:19-cv-00300-JRG Document 35 Filed 12/12/19 Page 17 of 17 PageID #: 336



      designated as CONFIDENTIAL, RESTRICTED – ATTORNEYS’ EYES ONLY, or

      RESTRICTED CONFIDENTIAL – SOURCE CODE that came into my possession, and

      all documents and things that I have prepared relating thereto, to the outside counsel for

      the party by whom I am employed.

5.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

      Protective Order in this action.

      I declare under penalty of perjury that the foregoing is true and correct.

Signature ________________________________________

Date ____________________________________________




                                                2
